Citation Nr: 0618737	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-31 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Tahlequah City Hospital on 
February 29, 2004.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the above Department of Veterans 
Affairs (VA) Medical Center (MC), which is the agency of 
original jurisdiction (AOJ) in this matter.  


FINDINGS OF FACT

1.  The veteran is not service-connected for any disability.

2.  The veteran incurred medical expenses at Tahlequah City 
Hospital, a private medical facility, on February 29, 2004.

3.  VA payment or reimbursement of the costs of the private 
medical care provided at Tahlequah City Hospital on February 
29, 2004, was not authorized prior to the veteran's 
undergoing that treatment.

4.  The evidence establishes that the veteran's medical 
treatment on February 29, 2004, was not for emergency 
services.

5.  A VA medical facility was feasibly available to the 
veteran at the time he received private medical care on 
February 29, 2004.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at Tahlequah City Hospital 
on February 29, 2004 were not met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

The Secretary has issued implementing regulations, setting 
out specific duties for notifying and assisting claimants in 
developing evidence.  38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2005).  Those regulations, however, are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, they do not apply 
to this case, in which the governing substantive regulations 
reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001) (Supplementary Information:  Scope and 
Applicability).  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the VAMC file on 
appeal, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation.  We note 
that the development of medical evidence appears to be 
complete.  Unlike many questions subject to appellate review, 
the issue of whether the veteran is entitled to reimbursement 
or payment of medical expenses, by its very nature, has an 
extremely narrow focus.

In a letter dated in August 2004, the AOJ informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
In addition, the veteran was advised, by virtue of the August 
2004 statement of the case (SOC), of the pertinent law and 
what the evidence must show in order to


substantiate his claim, and adequately explained the basis 
for the decision.  The VAMC has obtained the pertinent 
records for the treatment in question which the veteran 
received.  He has not submitted or made reference to any 
additional records which would tend to substantiate his 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could support the 
claim.

The various judicial precedents pertaining to VCAA 
requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), do not come into play here, as they do not 
govern claims under Part 17 of VA's Code of Federal 
Regulations.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).



II.  Factual Background

The veteran is seeking reimbursement for the costs of medical 
treatment received during an emergency room admission to 
Tahlequah City Hospital, a private medical facility, on 
February 29, 2004, for acute bronchitis.  The record reflects 
that the veteran was seen in the emergency room at 9:09 pm, 
with complaints of cough and fever.  The triage report 
indicates that his temperature was 98.7 degrees.  It appears 
that laboratory tests were done and chest X-rays taken 
(results showed hyperinflation without acute process).  
However, no treatment was rendered, and over-the-counter 
medication was prescribed.  The veteran was discharged home 
at 10:05 the same night.

In April 2004, the claim for payment of medical expenses was 
denied by the Muskogee VAMC, on the basis that the veteran 
was not treated at the private medical center for a service-
connected disability and a VA facility was feasibly available 
to provide care.

III.  Analysis

It is neither contended, nor suggested by the record, that 
the veteran had any prior authorization from VA to receive 
the medical care he was provided from Tahlequah City Hospital 
on February 29, 2004.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2005); Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).





In this case, veteran is not service-connected for any 
disability.  Thus, he fails to meet the first of the three 
criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  
Since all three requirements have not been met, entitlement 
to reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided on the date in question, must be 
denied under these provisions.  

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The Millennium Act provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-1008 (2005).

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be feasible, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

In this case, the veteran's allegation that the treatment 
provided on February 29, 2004, was emergency in nature has 
not been established.  There is also evidence that medical 
services were feasibly available from the Muskogee VAMC.  

Specifically, the Tahlequah City Hospital records indicate 
without question that the veteran's condition was not life 
threatening.  The veteran did not have a fever when


admitted; there was no competent evidence that his symptoms 
worsened during his time in the emergency room; the diagnosis 
at discharge was acute bronchitis; and he was discharged home 
within an hour of his arrival, without treatment.  There is 
simply no competent evidence in any of the associated records 
that the veteran's symptoms constituted a medical emergency.

The evidence contained in the claims file notes the Muskogee 
VAMC was 26 miles from the veteran's home.  In addition, it 
was the opinion of the VA physician at the Muskogee VAMC that 
VA facilities were available for the veteran's care, and that 
care provided was non-emergent.  The Board believes this 
medical opinion should be accorded considerable weight, 
especially in view of the lack of any medical evidence to the 
contrary.  Moreover, there was no competent evidence that any 
attempt to use VA facilities beforehand or to obtain prior VA 
authorization for the services required would have been 
unreasonable, unsound, unwise, or not practicable.  Moreover, 
the Board observes that if the situation had been clearly 
emergent the veteran should, and could, have arranged for an 
ambulance for transportation rather than driving himself.  
Finally, there was no competent evidence that the required 
treatment was, or would have been, refused.  Consequently, 
the law and regulations in this case are dispositive and 
prohibit the payment or reimbursement requested by the 
veteran.  See Sabonis, 6 Vet. App. at 430.

In arriving at this decision, the Board notes that the only 
reports of a medical emergency or the lack of available VA 
facilities come from the veteran.  As layman, however, he is 
only qualified to report evidence which is capable of lay 
observation. He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability or a determination that a particular 
situation constitutes a medical emergency.  38 C.F.R. § 
3.159(a)(1)-(2) (2005); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, without more, his opinion 
cannot be considered competent evidence to support his claim.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Tahlequah City Hospital on 
February 2, 2004, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


